         Case 3:20-cv-00516-VAB Document 106 Filed 12/10/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                       §
                                                  §
       Plaintiff                                  §
                                                  §
v.                                                §           CIVIL NO. 3:20-cv-516 (VAB)
                                                  §
VINCENT K. MCMAHON and                            §
ALPHA ENTERTAINMENT LLC                           §
                                                  §           December 10, 2020
       Defendants.                                §

             PLAINTIFF OLIVER LUCK’S BRIEF POSITION STATEMENT
               FOR DECEMBER 17, 2020 DISCOVERY CONFERENCE

                                     Preliminary Statement

       Plaintiff Oliver Luck respectfully urges the Court to deny Defendants’ request for an order

compelling him to provide the passcode to the iPhone issued to him by defendant Alpha

Entertainment LLC (“Alpha” or “XFL”).

       As set forth below, Defendants’ request for the passcode appears to be nothing more than

a fishing expedition in an attempt to identify a justification for Alpha’s improper termination of

Mr. Luck on April 9, 2020, right before Alpha shut down operations and filed for bankruptcy. Mr.

Luck has offered to stipulate that he regularly and routinely used his iPhone for both XFL and

personal purposes; such a stipulation obviates the need for Defendants to inspect the contents of

the iPhone for any purpose related to the litigation. Further, and despite Defendants’ arguments

to the contrary, neither Defendant has any statutory right to the passcode, as they are not employers

of Mr. Luck nor is he their employee. Moreover, Defendants’ request for this conference is

premature. The information at the center of this dispute has been requested in an interrogatory the

response to which is not due until January 8, 2021, and Mr. Luck’s counsel has informed




                                                 1
          Case 3:20-cv-00516-VAB Document 106 Filed 12/10/20 Page 2 of 7




Defendants’ counsel that they will continue to consider the interrogatory in good faith and provide

a response or objection no later than the parties’ agreed-upon deadline.

                                 Defendants’ Request Should Be Denied

        First, Defendants have no legitimate legal basis that entitles them to Mr. Luck’s passcode

and personal information. As to Alpha, its reliance on Conn. Gen. Stat. § 31-40x(c)(1) is misplaced

because, under the statute’s definitions, Mr. Luck is not an “employee”, and Alpha is not his

“employer.” Section 31-40x’s purpose is to “prohibit employers from requesting or requiring an

employee or job applicant” to provide access to the employee’s or job applicant’s personal online

accounts. Mar. 31, 2015, Connecticut Bill Analysis, 2015 Senate Bill 426, CT B. An., 2015 S.B.

426 (emphasis added). An exception allows an employer to “request or require that an employee

or applicant provide such employer with a user name and password, password or any other

authentication means for accessing . . . any electronic communications device supplied or paid for,

in whole or in part, by such employer.” Conn. Gen. Stat. § 31-40x(c)(1) (emphasis added); see

also CT B. An., 2015 S.B. 426 (emphasis added). “Employee” means “any person engaged in

service to an employer in the business of his or her employer”; “employer” means “any person

engaged in business who has employees, including the state and any political subdivision thereof.”

Conn. Gen. Stat. § 31-40x(a)(2)-(3) (emphasis added). These narrowly defined terms are used

throughout the statute’s text, but neither the statute nor the bill’s analysis mentions former

employees or former employers nor is their definition ever expanded. See id. § 31-40x; CT B.

An., 2015 S.B. 426. 1 Here, Mr. Luck is not “engaged in service to” Alpha. Accordingly, the


1
  Under the “plain meaning rule,” the “meaning of a statute shall, in the first instance, be ascertained from
the text of the statute itself and its relationship to other statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the meaning of the statute shall not be considered.” Conn.
Gen. Stat. § 1-2z.



                                                         2
         Case 3:20-cv-00516-VAB Document 106 Filed 12/10/20 Page 3 of 7




statute and its exceptions do not apply to Mr. Luck, a former employee, or Alpha, a former

employer.

        Moreover, not only have the status of Alpha as employer and Mr. Luck as the employee

expired, but it is noteworthy that the statute expressly prohibits employers from engaging in

intrusive behavior, provides very explicit remedies for the employee’s violation of very specific

and limited terms (transfer of proprietary, confidential and financial information), Conn. Gen. Stat.

§ 31-40x(c)(2), and allows for investigation to ensure compliance with applicable laws, regulatory

requirements or prohibitions against work-related employee misconduct under very circumscribed

instances (receipt of specific information about activity on employee's or applicant's personal

online account, or receipt of specific information about employee's or applicant's unauthorized

transfer of employer's proprietary, confidential or financial data). Conn. Gen. Stat. § 31-40x(d)(1).

The limitations restricting employer behavior and remedies reflect the legislature’s intent that the

statutory scheme on which Alpha relies is to be strictly construed. Any relief afforded Alpha does

not extend beyond the statutory parameters nor live in perpetuity.

        As to Mr. McMahon, he did not provide the iPhone to Mr. Luck, and he is not and never

has been Mr. Luck’s employer (likewise Mr. Luck is not and never has been “engaged in service

to” Mr. McMahon). Therefore, he cannot rely on Conn. Gen. Stat. §31-40x(c)(1) and he is not

entitled to the passcode.

        Second, Defendants’ request for the passcode is no more than a fishing expedition 2

designed to harass and embarrass Mr. Luck and invade his privacy. Mr. Luck offered to stipulate



2
  There can be no serious doubt that Defendants’ desire to inspect the iPhone is a fishing expedition. The
termination notice issued to Mr. Luck on April 9, 2020, practically on the eve of the XFL’s announcement
that it was shutting down operations and its bankruptcy filing, fails to mention Mr. Luck’s supposed
improper use of his iPhone as a basis for his termination, and Defendants are now apparently trying to come
up with a post hoc justification for the termination.


                                                    3
         Case 3:20-cv-00516-VAB Document 106 Filed 12/10/20 Page 4 of 7




that he regularly and routinely used the iPhone for both work and non-work purposes. Defendants

rejected this proposal while offering no credible explanation as to why it is insufficient or why

they need access to all of Mr. Luck’s personal communications. Instead, Defendants simply make

the conclusory claim that they are entitled to the “full contents of the iPhone” to establish “the

nature and extent of Luck’s violation of applicable XFL policies, Luck’s breach of his Employment

Contract with Alpha, and Luck’s proper termination for cause under that contract.” Such reasons

ring hollow. Mr. Luck’s proposed stipulation establishes both the nature and extent (regular and

routine) of his use of the iPhone for work and non-work purposes, and arguably establishes a

technical violation of XFL policy. 3 In light of that proffer, Defendants simply provide no credible

explanation as to why they require unfettered access to Mr. Luck’s iPhone for purposes of the

issues in this case, nor why the privacy of Mr. Luck -- who is no longer an employee of Alpha --

should be disturbed. Thus, neither Mr. McMahon nor Alpha should be granted unrestricted access

to the contents of Mr. Luck’s iPhone.

       Third, Defendants’ request for a discovery conference is premature. Defendants have

sought this conference to compel the production of the iPhone passcode (as requested in an

interrogatory served by Mr. McMahon) notwithstanding the fact that Mr. Luck’s responses and

objections to Defendants’ discovery requests are not due to be served until January 8, 2020, per

agreement of counsel. [Ex. 1, e-mail dated November 24, 2020]. Noticeably absent from

Defendants’ request for this conference is a reference to any outstanding discovery request to

which Plaintiff has not timely replied or with which Plaintiff has not timely complied. Defendants

are improperly seeking to shorten the time to which Mr. Luck is entitled to serve his response to

Interrogatory No. 1. Further, as recently as December 7, 2020, Mr. Luck’s counsel informed


3
 Mr. Luck, of course, does not concede that regular and routine use of the XFL-issued iPhone constituted
“cause” to terminate his employment.


                                                   4
         Case 3:20-cv-00516-VAB Document 106 Filed 12/10/20 Page 5 of 7




Defendants’ counsel that they would continue to consider that Interrogatory in good faith, and

advise of Mr. Luck’s position by the agreed-upon January 8 deadline. While Defendants now seek

to shorten Mr. Luck’s time to answer Interrogatory No. 1, in seeking an order requiring an

immediate response, Defendants fail to inform the Court that they previously rejected Mr. Luck’s

proposal that the parties serve discovery responses and objections earlier than January 8, 2021.

       Further, it would serve the interests of efficiency and judicial economy to resolve all

discovery issues at one time rather than raise issues with the Court piecemeal; once the parties

serve their responses and objections to each other’s discovery requests, they may have

disagreements on other discovery issues. If so, it would be more efficient for the Court to address

all discovery issues at the same time.

       WHEREFORE, Plaintiff Oliver Luck respectfully requests that the Court deny Defendants’

request to require unfettered access to the full contents of Mr. Luck’s iPhone and deny Defendants’

request for Mr. Luck’s passcode to the iPhone.

       Signature of counsel on following page.




                                                 5
Case 3:20-cv-00516-VAB Document 106 Filed 12/10/20 Page 6 of 7




                            PLAINTIFF OLIVER LUCK

                            /s/ Paul J. Dobrowski
                            Paul J. Dobrowski (phv10563)
                            Vanessa L. Pierce (phv10561)
                            Jared A. McHazlett (phv10650)
                            DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                            4601 Washington Avenue, Suite 300
                            Houston, Texas 77007
                            Telephone: (713) 659-2900
                            Facsimile: (713) 659-2908
                            Email: pjd@doblaw.com
                            Email: vpierce@doblaw.com
                            Email : jmchazlett@doblaw.com

                            AND

                            /s/ Andrew M. Zeitlin
                            Andrew M. Zeitlin (Fed. Bar No. ct21386)
                            Joette Katz (Fed. Bar No. ct30935)
                            SHIPMAN & GOODWIN LLP
                            300 Atlantic Street
                            Stamford, Connecticut 06901
                            Tel.: (203) 324-8100
                            Fax: (203) 324-8199
                            Email: azeitlin@goodwin.com
                            Email: jkatz@goodwin.com

                            HIS ATTORNEYS




                              6
            Case 3:20-cv-00516-VAB Document 106 Filed 12/10/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE
        I hereby certify that on December 10, 2020, a copy of the foregoing was filed
electronically and served on anyone unable to accept electronic filing. Notice of this filing will
be sent by e-mail to all parties by operation of the Court’s electronic filing system, or by mail to
anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.



                                              /s/ Paul J. Dobrowski




9314354v1




                                                  7
